Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the words “comprises” at line 1, “comprising” at lines 2 and 6 and “comprise” at line 5.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one positioning element or cam comprising an undulating or wave-like surface to control a position and/or an orientation of the at least one first magnet and/or the at least one second magnet” as recited in claim 1 and 24must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is not clear how the one positioning element or cam connected either to the first magnet and/or to the second magnet as recited in claims 1 and 24.  Fig. 5 just shows a single “wave-like surface”.
It is not clear how “a vacuum” is obtained in claim 11.
“a brush” in claim 19 must be shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 9, it is not clear how the second element can rotate while the first element is fixed.
Regarding claim 11, it is not clear how “a vacuum” is obtained between the first and the second elements.
Claims 2-8, 10, and 12-23 are dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2008/0024017).
Regarding claim 1, Chen shows an energy generation apparatus comprising:
a first element comprising at least one first magnet (24);
a second element (332) comprising at least one second magnet (near 34), the second element movable with respect to the first element; and 
at least one positioning element or cam (23) comprising an undulating or wave-like surface to control a position and/or an orientation of the at least one first magnet and/or the at least one second magnet;
wherein the at least one first magnet and the at least one second magnet are oriented such that common poles of the first and second magnets are temporarily in proximity to each other such that a repulsive magnetic force (S and right S in Fig. 4) between the at least one first magnet and at least one second magnet causes relative motion between the first and second elements.
Regarding claim 2, Chen also shows wherein the second element is rotatable (with 31) with respect to the first element such that when common poles of the at least one first magnet and the at least one second magnet are temporarily in proximity to each other, the repulsive magnetic force (Fig. 4) causes the second element to rotate with respect to the first element.
Regarding claim 3, Chen also shows wherein the second element (332) exhibits reciprocating linear motion (Figs. 4-7) with respect to the first element such that when common poles of the at least one first magnet and the at least one second magnet are temporarily in proximity to each other, the repulsive magnetic force causes the second element to move linearly with respect to the first element.
Regarding claim 4, Chen also shows wherein the first element comprises a plurality of first magnets (8 S in Fig. 4) and/or the second element comprises a plurality of second magnets.
Regarding claim 5, Chen also shows wherein the magnets of the plurality of first magnets are spaced apart on the first element, such as equal distances apart, or substantially equal distances apart (2 bottom S magnets and 2 bottom N magnets), and optionally about a circumference of a circular path on the first element or a perimeter of the second element.

Regarding claim 7, Chen also shows wherein the north poles of the at least one first magnet and the at least one second magnet are temporarily in proximity to each other, or the south poles (Fig. 4) of the at least one first magnet and the at least one second magnet are temporarily in proximity to each other.
Regarding claim 8, Chen also shows wherein the at least one first magnet is mounted to the first element and the at least one second magnet is mounted to the second element in an orientation to maximize the magnetic repulsive force in a direction of motion of the second element, and in particular to maximize rotational velocity of the second element (Fig. 4).
Regarding claim 10, Chen also shows wherein the second element is spaced apart from the first element, in particular with an air gap (between 34 and 231, Fig. 4) between the first and second elements.
Regarding claim 16, Chen also shows wherein the second magnets are movably mounted by a flexible arm (331, 332) a hinge or the like such that as the second element rotates relative to the first element due to the repulsive magnetic force between the first and second magnets, the second element rotates relative to the positioning element or cam causing the second magnets to move up and down as they pass over the undulating or wavelike surface of the positioning element or cam (Figs. 4-7).

Regarding claim 19, Chen also shows wherein the second element comprises one or more flexible or hinged arms (331, 332) or levers that pass over one or more raised areas via a bearing (between 331, 332) or brush to maximize the repulsive forces and minimizes the attractive forces of the first and second magnets (Figs. 4-7).
Regarding claim 20, Chen also shows wherein the second element comprises one or more pairs of flexible or hinged arms or levers whereby when one of the pair of arms or levers is not being caused to move by the repulsion of two magnets in proximity to each other, the other arm or lever of the same pair of arms or lever is being caused to move by the repulsion of two other magnets in proximity to each other (Figs. 8-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Adachi et al. (7,922,464).
Regarding claim 11, Chen shows all of the limitations of the claimed invention except for wherein the apparatus comprises a vacuum between the first and second elements.

	Since Chen and Adachi et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use vacuum as taught by Adachi et al. for the purpose discussed above.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Waters et al. (8,492,936).
Regarding claim 12, Chen shows all of the limitations of the claimed invention except for further comprising a magnetic shield element between the at least one first magnet mounted to the first element and the at least one second magnet mounted to the second element, the magnetic shield element comprising at least one aperture or opening therein at or around a location at which the at least one first magnet and the at least one second magnet is aligned.
Waters et al. shows further comprising a magnetic shield element (Fig. 1) between the at least one first magnet mounted to the first element and the at least one second magnet mounted to the second element, the magnetic shield element comprising at least one aperture or opening therein at or around a location at which the at least one first magnet and the at least one second magnet is aligned for the purpose of preventing magnetic interference.
	Since Chen and Waters et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
.
Claims 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Smith et al. (7,291,953).
Regarding claim 13, Chen shows all of the limitations of the claimed invention except for wherein the surface of the positioning element or cam comprises sinusoidal surface variations comprising multiple, alternately located lobes and troughs to move the second magnets closer to the first magnets when the magnets are temporarily in proximity to each other and further away from each other at other times.
Smith et al. shows wherein the surface of the positioning element or cam comprises sinusoidal surface variations (Figs 3 and 5) comprising multiple, alternately located lobes and troughs to move the second magnets closer to the first magnets when the magnets are temporarily in proximity to each other and further away from each other at other times for the purpose of providing smooth operation.
	Since Chen and Smith et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use sinusoidal surface variations as taught by Smith et al. for the purpose discussed above.
Regarding claim 15, Smith et al. also shows wherein the positioning element or cam is fixed below the second magnets (216, Fig. 5) such that undersides of the second magnets rest on the undulating or wave-like surface.
.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Singh (WO 2017/205970).
Regarding claim 13, Chen shows all of the limitations of the claimed invention except for wherein the surface of the positioning element or cam comprises sinusoidal surface variations comprising multiple, alternately located lobes and troughs to move the second magnets closer to the first magnets when the magnets are temporarily in proximity to each other and further away from each other at other times.
Singh shows wherein the surface of the positioning element or cam comprises sinusoidal surface variations (Figs. 8) comprising multiple, alternately located lobes and troughs to move the second magnets closer to the first magnets when the magnets are temporarily in proximity to each other and further away from each other at other times for the purpose of providing smooth operation.
	Since Chen and Singh are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use sinusoidal surface variations as taught by Singh for the purpose discussed above.
.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Atallah et al. (9,013,081).
Regarding claim 22, Chen shows all of the limitations of the claimed invention except for further comprising at least one converter in communication with the movable second element to convert kinetic energy of the second element into electrical energy.
Atallah et al. shows further comprising at least one converter in communication with the movable second element to convert kinetic energy of the second element into electrical energy for the purpose of producing electricity.
	Since Chen and Atallah et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a converter as taught by Atallah et al. for the purpose discussed above.
Regarding claim 23, Atallah et al. also shows method of energy generation comprising | using the apparatus of claim 1 to generate electricity.
Regarding claim 24, Chen also shows a method of energy generation comprising: mounting at least one first magnet (24) to a first element; mounting at least one second magnet to a second element, wherein the second element is movable with respect to the first element; orienting the at least one first magnet and the at least one second magnet such that common poles of the first and second magnets are temporarily in proximity to each other causing a repulsive magnetic force (S and S, Fig. 4) between the at least one first magnet and at least one second 
Chen does not show converting kinetic energy of the moving first and/or second element into electrical energy with at least one converter.
Atallah et al. shows converting kinetic energy of the moving first and/or second element into electrical energy with at least one converter for the purpose of producing electricity.
Since Chen and Atallah et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a converter as taught by Atallah et al. for the purpose discussed above.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the apparatus comprising a pair of spaced apart second elements in the form of rotating discs comprising a plurality of second magnets, a central static disc between the two second elements, and at least one elongate first magnet extending between the two second elements at an angle through the central static disc such that opposite poles of the elongate first magnet are on opposite sides of the second elements as recited in claim 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/16/2022
/DANG D LE/Primary Examiner, Art Unit 2834